Citation Nr: 1537951	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a reduction in rating from 30 percent to 0 percent disabling for right knee chondromalacia was proper.

[The issue of entitlement to an annual clothing allowance for the year 2013 will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to December 1985. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO granted service connection for right knee chondromalacia and assigned a 30 percent rating effective August 5, 2003.

2.  The May 2011 rating reduction from 30 to 0 percent for right knee chondromalacia, effective August 1, 2011, was based on VA examinations less full and complete than the prior examination on which his 30 percent rating had been authorized; the evidence of record does not reflect that material improvement in the Veteran's knee disability had been demonstrated or was reasonably certain to be maintained under the ordinary conditions of life.  


CONCLUSION OF LAW

The rating reduction for right knee chondromalacia, from 30 percent to 0 percent disabling, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.20, 4.27, 4.71a, Diagnostic Code 5257 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination was full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  38 C.F.R. § 3.344(a).

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.

If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

The requirements of § 3.344(a) and (b), apply to ratings in effect for five years or more.  38 C.F.R. § 3.344(c).  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  Since the 30 percent rating was in effective from August 5, 2003, and reduced to 0 percent, effective August 1, 2011, the 30 percent rating had been in effect for the requisite five-year period of time as set forth in 38 C.F.R. § 3.344(c).  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) are applicable in this case. 

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281 (1992). 

In order for a rating reduction to be sustained, it must be shown by a preponderance of the evidence that the reduction was warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-24 (2002).  The burden of proof is on VA.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).

In an April 2008 decision, the Board granted a rating of 30 percent for right knee chondromalacia under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  The rating was based on the Board's findings that, while the Veteran's right knee was not manifested by recurrent subluxation or instability, it was noted on September 2003 VA examination that he had grade 4 chondromalacia resulting in right knee pain, guarding on examination, and popping, and the effect of the Veteran's right knee condition on his ability to work.  In a June 2008 rating decision, the Agency of Original Jurisdiction (AOJ) effectuated the rating under DC 5299-5257, thus rating his chondromalacia by analogy to other impairment of the knee manifested by recurrent subluxation or lateral instability, with an assigned effective date of August 5, 2003.  See 38 C.F.R. §§ 4.20, 4.27.  The Board notes that the Veteran has been separately service-connected for right knee degenerative joint disease, rated 10 percent disabling for limitation of flexion under 38 C.F.R. § 4.71a, DC 5260.

On the September 2003 VA examination cited by the Board, it was noted that the Veteran complained of long-term right knee pain and having recently undergone an arthroscopy of the right knee, with identified grade 4 chondromalacia of the distal femur.  It was noted that the Veteran ambulated with a cane and reported constant pain in his knee and inability to ambulate easily.  On examination, the right knee was stable to varus and valgus stress, and had negative Lachman's, anterior and posterior drawer, and McMurray's tests.  He was diffusely tender to palpation.  It was noted that the Veteran's recent arthroscope provided objective evidence of the etiology of his right knee pain stemming from chondromalacia of the distal femur and also the presence of a torn lateral meniscus.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

DC 5257 provides ratings for other impairment of the knee, generally manifested by recurrent subluxation or lateral instability.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

As reflected in its May 2011 rating decision, the RO reduced the Veteran's rating for right knee chondromalacia from 30 percent to 0 percent, effective August 1, 2011, based on January and September 2010 VA examinations of the right knee, which, according to the RO, demonstrated that the Veteran's right knee chondromalacia no longer warranted a compensable rating, as "[b]oth examinations were negative for findings of grade 4 chondromalacia, right knee pain stemming from chondromalacia, guarding on examination, and popping."  

Here, the May 2011 reduction in the Veteran's rating from 30 to 0 percent, effective August 1, 2011, for right knee chondromalacia was not proper.  

The January and September 2010 VA examinations of the right knee, on which the RO based the reduction, appear less full and complete than that on which the 30 percent rating was initially authorized.  Moreover, material improvement in the Veteran's right knee disability since August 5, 2003 has not been shown, and certainly not improvement reasonably certain to be maintained under the ordinary conditions of life.

The RO's reduction was based primarily on the finding that "[b]oth examinations were negative for findings of grade 4 chondromalacia, right knee pain stemming from chondromalacia, guarding on examination, and popping."  However, neither examination report contains any finding that the Veteran did not have such chondromalacia or pain related to it.  Furthermore, the finding on the September 2003 VA examination of grade 4 chondromalacia of the distal femur, which partially formed the basis of the Veteran's 30 percent rating, was identified by arthroscopic findings.  While the September 2010 VA examination report noted X-ray findings, neither that report nor the January 2010 report indicated any review of arthroscopic or magnetic resonance imaging (MRI) findings, or any other such diagnostic findings. 

In this regard, VA treatment records reflect that the Veteran underwent MRI in June 2009, which revealed, in part, "[c]hondromalacia of the medial and lateral compartment of the patella," with "underlying bone marrow edema"; it was noted that "[t]hese findings have worsened in comparison to the prior exam."  Such MRI findings further revealed progression of a lateral medial meniscus tear involving anterior and posterior horns from a prior examination in November 2002.  A July 2009 VA note further indicates that the Veteran's physician believed that the progression of the Veteran's lateral meniscus tear, in light of his lateral meniscectomy following his previous MRI, was more consistent with past surgical changes and not an acute meniscal tear.  

Also, a January 2011 orthopedic surgery note reflects that the Veteran was seen for a long chronic history of right knee pain, but stated that, acutely, over the past six to eight months, he had had a significant increase in this right knee pain, which had decreased his mobility, with new onset of mechanical problems similar to those he had prior to his 2003 arthroscopy.  The Veteran described locking and giving out of the knee.  The impression was right knee degenerative changes as well as possible new onset right knee internal derangement.  

Furthermore, VA treatment records reflect that in May 2012 the Veteran complained of right knee pain with locking and buckling, and in July 2012 he underwent a right knee arthroscopy with partial meniscectomy for his right meniscus tear.  February 2013 and January 2014 VA treatment records reflect 
findings of moderate patellofemoral disease on right knee X-rays, and that total knee arthroplasty after the Veteran was over the age of 50 was discussed.  
Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the May 2011 rating reduction from 30 to 0 percent for right knee chondromalacia was based on VA examinations less full and complete than the prior examination on which his 30 percent rating had been authorized.  The Board further finds that the evidence of record does not reflect that material improvement in his knee disability had been demonstrated or was reasonably certain to be maintained under the ordinary conditions of life.  

Accordingly, the May 2011 rating reduction for right knee chondromalacia from 30 to 0 percent, effective August 1, 2011, was not proper, and the 30 percent rating must be restored.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist were harmless and will not be further discussed.


ORDER

A 30 percent rating for right knee chondromalacia is restored.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


